Third District Court of Appeal
                               State of Florida

                         Opinion filed April 13, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-831
                      Lower Tribunal No. F10-19926
                          ________________


                        Eric Laverne McDade,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Marisa
Tinkler Mendez, Judge.

      Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant
Public Defender, for appellant.

      Ashley Moody, Attorney General, and Magaly Rodriguez, Assistant
Attorney General, for appellee.


Before EMAS, MILLER and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Forbes v. State, 269 So. 3d 677, 679 (Fla. 3d DCA

2019) (“Following an evidentiary hearing, we review the denial of a motion

for postconviction relief to determine whether competent, substantial

evidence supports the postconviction court's findings of fact”) (citing Mosley

v. State, 209 So. 3d 1248, 1262 (Fla. 2016)); Floyd v. State, 299 So. 3d 594,

596 (Fla. 2d DCA 2020) (“On review of an order denying a postconviction

motion following an evidentiary hearing, we defer to the postconviction

court's credibility determinations and findings of fact that are supported by

competent substantial evidence.”)




                                      2